Citation Nr: 0032164	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-40 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman



REMAND

The veteran had active service from September 1973 to August 
1976.

This matter arose from an April 1995 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) denying the veteran's claim for waiver 
of recovery of loan guaranty indebtedness.

The Board of Veterans' Appeals (Board) previously remanded 
the veteran's claim in May 1999.  Pursuant to the Board's 
remand, the RO provided the veteran with an accounting of the 
loan guaranty indebtedness.

The RO, in a June 1999 letter, requested information 
pertaining to the veteran's current financial status, 
including Federal income tax returns for 1996 through 1998 as 
well as the completion of VA Form 4-5655.  The veteran was 
also requested to provide any documentation pertaining to his 
attempted sale of the subject property previous to 
foreclosure.  The current record shows that the veteran 
failed to respond.  However, although requested by the Board, 
the veteran was not advised by the RO that the failure to 
provide the requested information could adversely affect his 
claim.  In addition, the RO did not thereafter request copies 
of the veteran's Federal Income Tax returns directly from the 
Department of the Treasury, Internal Revenue Service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board notes that the "Fair Credit Reporting Act" 
governs the use of credit reports by persons.  In pertinent 
part, "person" is defined as "any...government or 
governmental subdivision or agency", and a consumer report 
is defined as "any written, oral or other communication of 
any information by a consumer reporting agency bearing on a 
consumer's credit worthiness, credit standing, credit 
capacity..."  15 U.S.C. § 1681a (2000)

The purpose of the act is to set parameters defining when a 
consumer report may be furnished to a person.  The guidelines 
indicate that a report may be furnished by a consumer 
reporting agency to a person (in this case VA) which it has 
reason to believe "...intends to use the information in 
connection with a determination of the consumer's eligibility 
for a license or other benefit granted by a governmental 
instrumentality required by law to consider an applicant's 
financial responsibility or status." 15 U.S.C. § 1681b 
(2000).  Certainly, the grant of a waiver of overpayment by 
VA is a "benefit" to a veteran in which the veteran's 
financial responsibility or ability to repay the loan is at 
issue.

The Board finds that the veteran's claim must again be 
REMANDED to the RO for the following action:

1.  A field examiner is requested to 
interview the veteran for the purpose of 
completing a Financial Status Report (VA 
Form 4-5655) and to obtain evidence of 
the veteran's current financial status.  
He should be invited to submit 
documentary evidence in support of all 
listed expenses and all current and past 
due debts; all installment contracts and 
other debts at Section VI should 
specifically indicate the date and 
purpose of all debts incurred at (B) and 
should specifically indicate whether 
there are any amounts past due.  The 
veteran should be requested to submit 
copies of his joint (or individual for 
both himself and his spouse) Federal 
Income Tax returns for the years 1996 
through 1999, with all schedules and 
attachments.  Additionally, he should 
also be given the opportunity to submit 
any additional information, evidence or 
argument which he deems relevant to the 
"equity and good conscience" standard.

2.  The RO should also request that the 
veteran provide all documentation 
relevant to his attempted sale of the 
subject property previous to the 
foreclosure, including copies of any 
listing agreements, proposed contracts, 
appraisals and advertisements.  All 
documents obtained should be associated 
with the veteran's loan guaranty file.

The RO must inform the veteran, in 
writing, of all consequences of his 
failure to provide the information and 
documents requested in the above 
paragraphs in order that he may make an 
informed decision regarding his 
cooperation with respect to the above 
requests.  A copy of this written 
correspondence must be included in the 
claims file.

3.  Upon completion of the above to the 
extent possible, should it be determined 
that the veteran has retained no copies 
of the requested Federal Income Tax 
returns or otherwise failed to provide 
this information, the RO should, in 
accordance with 38 U.S.C.A. §§ 5106 (West 
1991 & Supp. 1995) and 5103A (2000), 
request such copies directly from the 
Internal Revenue Service for the purpose 
of determining the veteran's eligibility 
for waiver of recovery of loan guaranty 
indebtedness.

4.  The RO should obtain from a national 
credit reporting company, a consumer 
report concerning the veteran's credit 
history.  The RO is requested to have the 
credit agency provide an explanation for 
all the codes used in the report.  Any 
report received should be associated with 
the with the veteran's loan guaranty 
file.

5.  Upon completion of the above, the 
case should be referred to the Committee 
for review of the determination as the 
veteran's entitlement to waiver of 
collection of the loan guaranty 
indebtedness, applying the standard of 
equity and good conscience.  All elements 
of the equity and good conscience 
standard should be applied.

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran.  The supplemental statement of 
the case should address each of the six 
elements found in 38 C.F.R. § 1.965 
(2000) which the Committee considers to 
be pertinent to the determination of 
whether the veteran should be accorded a 
waiver of recovery of loan guaranty 
indebtedness under the principles of 
"equity and good conscious."  He should 
be given the appropriate period of time 
in which to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this remand is to obtain clarifying information and ensure 
due process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


